Title: From Thomas Jefferson to Burrill Carnes, 3 January 1788
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Jan. 3. 1788.

The inclosed letter from Thomas Newell of Georgia, with the protest and affidavits accompanying it will make you acquainted with all I know of his case. As it is one of those arising in your port, and more at hand to be superintended by you, I take the liberty of recommending it to your care, as far as you find you can be useful to him, leaving the particular trouble and management with Messieurs Bouteiller pere and fils in whose hands he has entrusted them himself. I send you the protest and affidavits, as they may be wanting. They are the only papers he sent me. I am with much esteem Sir your most obedt. humble servt.,

Th: Jefferson


P.S. Be so good as to deliver the inclosed letter to Messrs. Bouteiller, having first read and sealed it.

